Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16th, 2021 has been entered.

Drawings
The drawings were received on March 16th, 2021.  These drawings are accepted.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Nataliya Dvorson on April 9th, 2021. 
The application has been amended as follows:
In the claims: 
	7. (Currently Amended) A reflective optical element for the extreme ultraviolet wavelength range, composed of at least two main units, wherein each main unit has a             
                °
            
        , and wherein the respective reflective coating of said each main unit is adapted to a largest maximum bandwidth obtained based on determined respective maximum bandwidths of the angles of incidence for said each main unit.
15. (Canceled). 
16. (Currently Amended) A reflective optical element for the extreme ultraviolet wavelength range, composed of at least two main units, wherein each main unit has a multiplicity of sub-units, wherein each main unit has a respective reflective coating that is adapted to operational angles of incidence and angle of incidence bandwidths occurring over respective surfaces of each main unit, wherein at least one of the respective coatings is adapted for two or more operational angles of incidence and two or more angle of incidence bandwidths, wherein at least one of said two or more angle of incidence bandwidths is larger than 2            
                °
            
        , and wherein the respective reflective coating of said each main unit is adapted to a respective bandwidth class, wherein the at least two main units are divided into at least two bandwidth classes based on determined maximum bandwidths of the angles of incidence for said each main unit. 
	
Allowable Subject Matter
Claims 2-14 and 16 are allowed.

Regarding claim 2, the prior art of record neither anticipates nor renders obvious 
A method for producing a reflective optical element … 
“determining respective maximum bandwidths of the angles of incidence for each main unit, and applying a respective multilayer system, having a layer sequence and/or layer thicknesses that is/are adapted to the overall largest determined maximum bandwidth onto each main unit as a reflective coating”.
Regarding claim 3, neither the prior art of record nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 3 for a method for producing a reflective optical element including at least determining maximum bandwidths of the angles of incidence for each main unit, and then dividing the main units into broadband classes, and - applying a respective multilayer system, having a layer sequence and/or layer thicknesses that is/are adapted to the maximum bandwidth that is determined for the respective bandwidth class, onto each main unit as a reflective coating along with the other claimed limitations of claim 3. 
Regarding claim 4, neither the prior art of record nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 4 for a method for producing a reflective optical element including at least ascertaining a desired period length of a multilayer system in dependence on the desired angles of incidence; - approximating variations in the desired period length over the surface units for each main unit by an nth-degree polynomial, with n being a non-negative integer; and - applying the corresponding multilayer system to each main unit as a reflective coating along with other claimed limitations of claim 4. 
Regarding claim 6, neither the prior art of record nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 6 for a method for producing a reflective optical element including at least wherein applying respective reflective coatings onto the main units is by locating the main units on a coating holder, which rotates about an axis, and wherein regions of constant layer thicknesses are arranged concentrically around the axis along with other claimed limitations of claim 6.
Regarding claim 7, Patra discloses a reflective optical element (13) for the extreme ultraviolet wavelength range (Par. 0044, “EUV radiation”), composed of at least two main units (29), wherein each main unit has a multiplicity of sub-units (21), wherein each main unit has a respective reflective coating unit (Par. 0043, “reflecting coating”) that is adapted to operational angles of incidence and angle of incidence bandwidths occurring over respective surfaces of each main unit (Par. 0048, “multilayer system … represents a coating … designed for a bandwidth of angles of incidence”), wherein at least one of the respective coatings ([0005], “highly reflective coating”) is adapted for two or more operational angles of incidence ([0005], “highly reflective coating … designed to cover all angles of incidence that can occur”) and two or more angle of incidence bandwidths ([0005], “The angle of incidence bandwidth of the highly reflective coating … may be in the range of 5                        
                            °
                        
                    , in the range of 10                        
                            °
                        
                    , in the range of 15                        
                            °
                        
                    , … or even higher”), and wherein at least one of said two or more angle of incidence bandwidths is larger than 2                        
                            °
                        
                     ([0005], “The angle of incidence bandwidth of the highly reflective coating … may be in the range of 5                        
                            °
                        
                    , in the range of 10                        
                            °
                        
                    , in the range of 15                        
                            °
                        
                    , … or even higher”). 
Neither Patra nor any other available prior art documents teach or fairly suggest, alone or in combination the following:
A reflective optical element for the extreme ultraviolet wavelength range … 
“and wherein the respective reflective coating of said each main unit is adapted to a largest maximum bandwidth obtained based on determined respective maximum bandwidths of the angles of incidence for said each main unit”
Regarding claim 16, neither the prior art of record nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 16 for a method for producing a reflective optical element including at least wherein the respective reflective coating of said each main unit is adapted to a respective bandwidth class, wherein the at least two main units are divided into at least two bandwidth classes based on determined maximum bandwidths of the angles of incidence for said each main unit along with other claimed limitations of claim 16. 
The other claims are allowed for their claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872